Barker, J.
It is plain that the statement by a party to a cause of his bodily and nervous symptoms made long after the occurrence of the accident to which he attributes them and for purposes connected with the preparation for trial of a suit in which his condition of health is material, and not made to a physician for the purpose of obtaining advice or treatment are not admissible in evidence in his own favor as proof of the truth of the matters stated.
It is equally plain that every person admitted as an expert to testify to his opinion may state in his testimony the grounds and reasons for that opinion, and that the party calling the expert *204may put in evidence those grounds and reasons in the direct' examination of the expert, and before calling upon him to give his opinion to the jury.
The statement of these rules as to the examination of witnesses called as experts, made by Chief Justice Bigelow in Barber v. Merriam, 11 Allen, 322, 324, has since the decision of that case, been considered as law in this Commonwealth and has governed trials. So well established is this doctrine that the expert, upon direct examination and before giving his opinion in evidence, may testify to the matters which form the grounds and reasons of that opinion that in Koplan v. Boston Gas Light Co. 177 Mass. 15, 21, this court overruled without discussion an exception to testimony so given and which save as showing the grounds of the opinion about to be given by the witness would have been inadmissible.
In the present case there is no doubt that the statements of the plaintiff were hearsay, and of that particularly dangerous and objectionable type, declarations of an interested party, made after suit brought and for the very purpose of preparing evidence to be used in his own favor at the trial. But no such rule applies to them as that which excludes private • conversations between husband and wife, or communications between attorney and client. They may be admitted in' evidence if offered by the adverse party either as admissions, or as contradictions of the testimony of the person who makes them. It follows that they may be admitted as the grounds and reasons of an opinion given in evidence or to be so given by an expert.
Being admissible for that purpose the exception to" their admission was not well taken.

Exceptions overruled.